DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 03/18/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020, 05/28/2021 and 08/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US 2017/00225330- from IDS)-hereinafter “Wagner”, in view of Bradski et al (US 2016/0221187-from IDS)-hereinafter “Bradski”.
Regarding claim 1, Wagner teaches a method for automatically moving an item between a source location and a destination using a robot with an end effector, said method (e.g. see Abstract…a programmable motion device including an end effector, a perception system for recognizing any of the identity, location, and orientation of an object presented in a plurality of objects at an input location, a grasp acquisition system for acquiring the object using the end effector to permit the object to be moved from the plurality of objects to one of a plurality of destination bins), comprising: 

    PNG
    media_image1.png
    509
    693
    media_image1.png
    Greyscale

identifying an item having a non-fixed location and orientation within the source location using a first vision system (see fig. 1; see [0005, 0030-0031] -disclosing a perception system for recognizing any of the identity, location, and orientation of an object presented in a plurality of objects at an input location;…. input bin on the conveyor 22,…. stand 24 includes an attached perception unit 26,…. perception unit 26 may be, for example, a 2D or 3D camera;….. inbound objects are organized (commonly in a heterogeneous pile in a bin or in a line on a conveyor)); 
determining a pick location and a pick orientation of the item within the source location using the first vision system (see [0035-0037, 0052] - disclosing candidate grasp locations 58 are indicated using a 3D model of the robot end effector placed in the location where the actual end effector would go to use as a grasp location;…… localize objects and pick them up, rely on a suite of sensors to give the system information about the location, size, pose, and even identity of an object;….. Once a product is identified and its orientation is known for example, a certain distance (e.g., x, y) from a fiducial marker may be used as an optimal grasp location; … the object may be grasped from a specific pose (planned)); 
determining the location and orientation of a destination using ….……. (see [0052, 0055] - disclosing the object reaches a destination bin (from the trajectory database), the last step may be to again place the object in the desired pose (planned) within the destination bin;……. Each robotic processing station 202, 204 206 includes a defined robotic system base location 212 and a plurality of destination bins 214 into which objects from input bins 216 may be placed. Each of the destination bins includes a defined destination bin location as discussed above); 
planning a plurality of possible paths between the pick location and the destination incorporating geometrical information of the robot and the pick location and the pick orientation and a target location and a target orientation at the destination (see [0041-0043, 0046, 0059] - disclosing trajectories taken by the articulated arm of the robot system from the input bin to the base location 84 are constantly changing based in part, on the location of each object in the input bin, the orientation of the object in the input bin, and the shape. weight and other physical properties of the object to be acquired; …… the robotic system may take any of a variety of trajectories between, for example, base location 84 and destination bin location 106;……. three trajectories (.sub.1T.sup.1, .sub.2T.sup.1, .sub.3T.sup.1) to destination bin location 106 discussed with reference to FIG. 4, as well as two further trajectories (.sub.4T.sup.1, .sub.5T.sup.1) between base location 84 and the destination bin location 106;…..…regarding the size, shape and weight of an object (as well as its destination) may well also influence a chosen trajectory); 
            
    PNG
    media_image2.png
    678
    527
    media_image2.png
    Greyscale

(see [0047-0050] – disclosing the trajectories from the base location 84 to each of the destination bin locations 112, 114 and 116 (as shown at 156, 158 and 160 respectively) are chosen to provide the minimum time for motion planning for motion planning under a risk factor of 14.0); 
picking the item from the source location by the end effector on the robot see (see [0042-0043, 0050-0052] - disclosing the articulated arm has acquired an object and is positioned at the base location;……. the object may be grasped from a specific pose (planned), and when the object reaches a destination bin (from the trajectory database), the last step may be to again place the object in the desired pose (planned) within the destination bin);
moving the item along the best path by the robot and placing the item at the destination by the end effector on the robot (see [0050-0052) - disclosing the object may be grasped from a specific pose (planned), and when the object reaches a destination bin (from the trajectory database), the last step may be to again place the object in the desired pose (planned) within the destination bin).
Wagner teaches substantially the claimed invention, but does not expressly teach determining the location and orientation of a destination using a second vision system. 
Bradski teaches a method for automatically moving an item between a source location and a destination using a robot with an end effector, said method (see Abstract - the robotic manipulator may determine a motion path for the gripper to follow in order to move the physical object to a drop-off location for the physical object and then select a grasp point, from the potential grasp points, based on the determined motion path), comprising:

        
    PNG
    media_image3.png
    388
    539
    media_image3.png
    Greyscale
     

    PNG
    media_image4.png
    561
    636
    media_image4.png
    Greyscale

determining the location and orientation of a destination using a vision system (see [0054, 0055, 0097, 0100, 0133, 0139] - disclosing the robot may use one or more sensors to scan an environment containing objects; ……..scans may be from fixed-mount cameras that have fields of view (FOVs) covering a given field;…… the robotic arm 602 may be configured to move the object 608 to drop-off location 612;…. strategies for moving physical objects to a drop-off location may involve a combination of 3D vision/environment construction and motion planning;…… a combination of perception together with path planning may be used to guide the robotic arm to pick up a box and place it in a drop-off location,….. then to a drop-off pose or a second viewpoint pose). 
before the effective filing date of the claimed invention to modify the invention of Wagner to include the idea of a vision system as taught by Bradski for the benefit of accurately and efficiently place the object at the target location.
Regarding claim 2, Wagner teaches wherein the item is disposed within a bin at the source location (see [0030, 0034-0035] – disclosing an input bin / sortation bins; see fig. 2 showing bin 56).
    
    PNG
    media_image5.png
    438
    516
    media_image5.png
    Greyscale

Regarding claim 3, Wagner teaches wherein the item is disposed upon one of a stand or a carriage or a conveyor at the source location (see [0030] – disclosing conveyor 22 and stand 24).
Regarding claim 4, Wagner teaches wherein a vision system that includes a camera located at a fixed position (see [0030, 0035] – disclosing the perception unit 26 as a 2D or 3D cameras mounted on stand 24 (e.g. fixed position)).
Regarding claim 5, Wagner in view of Bradski teaches as discussed above in claim 1. Wagner does not teaches wherein a vision system that includes a camera located on the robot. Bradski teaches wherein a vision system that includes a camera located on the robot (see Fig. 2A-2B; [0043, 0053-0054]). See motivation to combine as set forth above in claim 1.
Regarding claim 6, Wagner teaches a system for automatically moving an item between a structure at a source location and a destination (e.g. see Abstract - programmable motion device including an end effector, a perception system for recognizing any of the identity, location, and orientation of an object presented in a plurality of objects at an input location, a grasp acquisition system for acquiring the object using the end effector to permit the object to be moved from the plurality of objects to one of a plurality of destination bins), comprising: 
(see [0005, 0030-0031, 0035-0037, 0052]) – disclosing a perception system for recognizing any of the identity, location, and orientation of an object presented in a plurality of objects at an input location;…. input bin on the conveyor 22,…. stand 24 includes an attached perception unit 26,…. perception unit 26 may be, for example, a 2D or 3D camera;…… inbound objects are organized (commonly in a heterogeneous pile in a bin or in a line on a conveyor);……. disclosing candidate grasp locations 58 are indicated using a 3D model of the robot end effector placed in the location where the actual end effector would go to use as a grasp location;…… localize objects and pick them up, rely on a suite of sensors to give the system information about the location, size, pose, and even identity of an object;….. Once a product is identified and its orientation is known for example, a certain distance (e.g., x, y) from a fiducial marker may be used as an optimal grasp location; … the object may be grasped from a specific pose (planned)); 
………….configured to determine the location and orientation of the destination (see [0052, 0055]) - disclosing the object reaches a destination bin (from the trajectory database), the last step may be to again place the object in the desired pose (planned) within the destination bin;……. Each robotic processing station 202, 204 206 includes a defined robotic system base location 212 and a plurality of destination bins 214 into which objects from input bins 216 may be placed. Each of the destination bins includes a defined destination bin location as discussed above); 
a robot having an end effector configured to pick the item from the structure and to move the item to the destination (see [0042-0043, 0050-0052]) - disclosing the articulated arm has acquired an object and is positioned at the base location;……. the object may be grasped from a specific pose (planned), and when the object reaches a destination bin (from the trajectory database), the last step may be to again place the object in the desired pose (planned) within the destination bin); 
a controller configured to plan a best path for the robot to follow in moving the item between the pick location and the destination (see [0041-0043, 0046, 0059]) - disclosing trajectories taken by the articulated arm of the robot system from the input bin to the base location 84 are constantly changing based in part, on the location of each object in the input bin, the orientation of the object in the input bin, and the shape. weight and other physical properties of the object to be acquired; …… the robotic system may take any of a variety of trajectories between, for example, base location 84 and destination bin location 106;……. three trajectories (.sub.1T.sup.1, .sub.2T.sup.1, .sub.3T.sup.1) to destination bin location 106 discussed with reference to FIG. 4, as well as two further trajectories (.sub.4T.sup.1, .sub.5T.sup.1) between base location 84 and the destination bin location 106;…..…regarding the size, shape and weight of an object (as well as its destination) may well also influence a chosen trajectory). 
Wagner teaches substantially the claimed invention, but does not expressly teach a second vision system configured to determine the location and orientation of the destination. 
However, in the same field of endeavour or analogous art, Bradski teaches a method for automatically moving an item between a source location and a destination using a robot with an end effector, said method (see Abstract - the robotic manipulator may determine a motion path for the gripper to follow in order to move the physical object to a drop-off location for the physical object and then select a grasp point, from the potential grasp points, based on the determined motion path) comprising: a vision system configured to determine the location and orientation of the destination (see [0054, 0055, 0097, 0100, 0133, 0139] - disclosing the robot may use one or more sensors to scan an environment containing objects; ……..scans may be from fixed-mount cameras that have fields of view (FOVs) covering a given field;…… the robotic arm 602 may be configured to move the object 608 to drop-off location 612;…. strategies for moving physical objects to a drop-off location may involve a combination of 3D vision/environment construction and motion planning;…… a combination of perception together with path planning may be used to guide the robotic arm to pick up a box and place it in a drop-off location,….. then to a drop-off pose or a second viewpoint pose). 
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner to include the idea of a vision system as taught by Bradski for the benefit of accurately and efficiently place the object at the target location.
Regarding claim 7, Wagner teaches wherein said item is a part (e.g. objects 40, 42, 44, 46, 48, 50, 52 and 54 in a bin 56 to be sorted), and wherein said structure is a bin and wherein said item is disposed within said bin at said source location (see [0030, 0034-0035] – disclosing an input bin / sortation bins; see fig. 2 showing bin 56).
Regarding claim 8, Wagner teaches wherein said item is a container for holding a plurality of parts (e.g. objects 40, 42, 44, 46, 48, 50, 52 and 54 in a bin 56 to be sorted) (see [0030, 0034-0035] - disclosing an input bin / sortation bins; see fig. 2 showing bin 56).
                        
    PNG
    media_image6.png
    581
    684
    media_image6.png
    Greyscale

Regarding claim 9, Wagner teaches wherein a vision system that includes a camera located at a fixed position (see [0030, 0035] – disclosing the perception unit 26 as a 2D or 3D cameras mounted on stand 24 (e.g. fixed position)).
Regarding claim 10, Wagner in view of Bradski teaches as discussed above in claim 6. Wagner does not teaches wherein the first vision system includes a camera located on the robot. Bradski teaches wherein the first vision system includes a camera located on the robot (see Fig. 2A-2B; [0043, 0053-0054] disclosing location of sensor 106 mounted on the robotic arm). See motivation to combine as set forth above in claim 6.
Regarding claim 11, Wagner in view of Bradski teaches as discussed above in claim 10. Wagner does not teaches wherein the camera is located on or near the end effector of the robot. Bradski teaches wherein the camera is located on or near the end effector of the robot (see Fig. 2A-2B; [0043, 0053-0054] disclosing location of sensor 106 mounted on the robotic arm). See motivation to combine as set forth above in claim 6.
Regarding claim 13, Wagner in view of Bradski teaches as discussed above in claim 6. Wagner does not teaches wherein the second vision system includes a camera located on the robot. Bradski teaches wherein a vision system includes a camera located on the robot (see Fig. 2A-2B; [0043, 0053-0054] disclosing location of sensor 106 mounted on the robotic arm). See motivation to combine as set forth above in claim 6.
Regarding claim 14, Wagner in view of Bradski teaches as discussed above in claim 13. Wagner does not teaches wherein the camera is located on or near the end effector of the robot. Bradski teaches wherein the camera is located on or near the end effector of the robot (see Fig. 2A-2B; [0043, 0053-0054] disclosing location of sensor 106 mounted on the robotic arm). See motivation to combine as set forth above in claim 6.
Regarding claim 15, Wagner in view of Bradski teaches as discussed above in claim 6. Wagner does not teaches wherein a first vision system and a second vision system are each configured to use a shared camera mounted on the robot. Bradski teaches wherein a first vision system and a second vision system are each configured to use a shared camera mounted on the robot (Fig. 2A-2B; [0053-0056], [0067, 0072] – disclosing multiple configurations of the cameras). See motivation to combine as set forth above in claim 6.
Regarding claim 16, Wagner in view of Bradski teaches as discussed above in claim 1. Wagner further teaches, wherein the source location (e.g. input area – conveyor 22) includes a carriage configured to hold a stack of one or more baskets or bins (see Fig. 2-3 and 9; see [0030-0031 and 0054] – disclosing the articulated arm 12 selects objects from an input area such as a conveyor 22 that are either in an input bin on the conveyor 22 or are on the conveyor itself…….With reference to FIG. 9, the system may also provide that emptied bins 77 are removed from the conveyor 72 and stacked as shown).  
             
    PNG
    media_image7.png
    705
    532
    media_image7.png
    Greyscale

Regarding claim 17, Wagner in view of Bradski teaches as discussed above in claim 2. Wagner further teaches, wherein the bin is one of a stack of bins (see Fig. 2-3 and 9; see [0030-0031 and 0054] – disclosing the articulated arm 12 selects objects from an input area such as a conveyor 22 that are either in an input bin on the conveyor 22 or are on the conveyor itself). Wagner does not teach expressly wherein the non-Bradski teaches wherein the non-fixed location includes a height of the stack of bins (see fig. 3C; see [0030, 0086] – disclosing consider FIG. 3C showing suction gripper 302 configured to fold in order to grasp two sides of two boxes 308 and 310, respectively, where the two boxes are of different heights). Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner to include the idea of the height of the stack of boxes as taught by Bradski for the benefit of having a gripper may be adapted to grasp any type of surface configuration.
Regarding claim 18, Wagner teaches a method for automatically loading and unloading a machine (e.g. see Abstract… a programmable motion device including an end effector, a perception system for recognizing any of the identity, location, and orientation of an object presented in a plurality of objects at an input location, a grasp acquisition system for acquiring the object using the end effector to permit the object to be moved from the plurality of objects to one of a plurality of destination bins), said method comprising:6Appln. No.: TBD
identifying an item having a non-fixed location and orientation within the source location using a first vision system (see fig. 1; see [0005, 0030-0031] -disclosing a perception system for recognizing any of the identity, location, and orientation of an object presented in a plurality of objects at an input location;…. input bin on the conveyor 22,…. stand 24 includes an attached perception unit 26,…. perception unit 26 may be, for example, a 2D or 3D camera;….. inbound objects are organized (commonly in a heterogeneous pile in a bin or in a line on a conveyor)); 
determining a pick location and a pick orientation of the item within the source location using the first vision system (see [0035-0037, 0052] - disclosing candidate grasp locations 58 are indicated using a 3D model of the robot end effector placed in the location where the actual end effector would go to use as a grasp location;…… localize objects and pick them up, rely on a suite of sensors to give the system information about the location, size, pose, and even identity of an object;….. Once a product is identified and its orientation is known for example, a certain distance (e.g., x, y) from a fiducial marker may be used as an optimal grasp location; … the object may be grasped from a specific pose (planned)); 
          
    PNG
    media_image8.png
    673
    916
    media_image8.png
    Greyscale

(see [0041-0043, 0046, 0059] - disclosing trajectories taken by the articulated arm of the robot system from the input bin to the base location 84 are constantly changing based in part, on the location of each object in the input bin, the orientation of the object in the input bin, and the shape. weight and other physical properties of the object to be acquired; …… the robotic system may take any of a variety of trajectories between, for example, base location 84 and destination bin location 106;……. three trajectories (.sub.1T.sup.1, .sub.2T.sup.1, .sub.3T.sup.1) to destination bin location 106 discussed with reference to FIG. 4, as well as two further trajectories (.sub.4T.sup.1, .sub.5T.sup.1) between base location 84 and the destination bin location 106;…..…regarding the size, shape and weight of an object (as well as its destination) may well also influence a chosen trajectory); 
determining a first best path between the source location and the machine input location by simulating the plurality of possible paths between the source location and machine input location (see [0047-0050] – disclosing the trajectories from the base location 84 to each of the destination bin locations 112, 114 and 116 (as shown at 156, 158 and 160 respectively) are chosen to provide the minimum time for motion planning for motion planning under a risk factor of 14.0); 
(see [0042-0043, 0050-0052] - disclosing the articulated arm has acquired an object and is positioned at the base location;……. the object may be grasped from a specific pose (planned), and when the object reaches a destination bin (from the trajectory database), the last step may be to again place the object in the desired pose (planned) within the destination bin);
moving the item along the first best path by the robot and placing the item at the machine input location by the end effector on the robot (see [0050-0052) - disclosing the object may be grasped from a specific pose (planned), and when the object reaches a destination bin (from the trajectory database), the last step may be to again place the object in the desired pose (planned) within the destination bin).
determining the location and orientation of a destination using ….……. (see [0052, 0055] - disclosing the object reaches a destination bin (from the trajectory database), the last step may be to again place the object in the desired pose (planned) within the destination bin;……. Each robotic processing station 202, 204 206 includes a defined robotic system base location 212 and a plurality of destination bins 214 into which objects from input bins 216 may be placed. Each of the destination bins includes a defined destination bin location as discussed above); 
planning a plurality of possible paths between a machine output location and the destination location incorporating geometrical information of (see [0041-0043, 0046, 0059] - disclosing trajectories taken by the articulated arm of the robot system from the input bin to the base location 84 are constantly changing based in part, on the location of each object in the input bin, the orientation of the object in the input bin, and the shape. weight and other physical properties of the object to be acquired; …… the robotic system may take any of a variety of trajectories between, for example, base location 84 and destination bin location 106;……. three trajectories (.sub.1T.sup.1, .sub.2T.sup.1, .sub.3T.sup.1) to destination bin location 106 discussed with reference to FIG. 4, as well as two further trajectories (.sub.4T.sup.1, .sub.5T.sup.1) between base location 84 and the destination bin location 106;…..…regarding the size, shape and weight of an object (as well as its destination) may well also influence a chosen trajectory); 
determining a second best path and the destination by simulating the plurality of possible paths between the machine output location and the destination location and orientation (see [0047-0050] – disclosing the trajectories from the base location 84 to each of the destination bin locations 112, 114 and 116 (as shown at 156, 158 and 160 respectively) are chosen to provide the minimum time for motion planning for motion planning under a risk factor of 14.0); 
picking the item from the machine output location by the end effector on the robot (see [0042-0043, 0050-0052] - disclosing the articulated arm has acquired an object and is positioned at the base location;……. the object may be grasped from a specific pose (planned), and when the object reaches a destination bin (from the trajectory database), the last step may be to again place the object in the desired pose (planned) within the destination bin); 
moving the item along the second best path by the robot; and placing the item at the destination by the end effector on the robot (see [0050-0052) - disclosing the object may be grasped from a specific pose (planned), and when the object reaches a destination bin (from the trajectory database), the last step may be to again place the object in the desired pose (planned) within the destination bin).  
Wagner teaches substantially the claimed invention, but does not expressly teach determining the location and orientation of a destination using a second vision system. 
However, in the same field of endeavour or analogous art, Bradski a method for automatically loading and unloading a machine (see Abstract - the robotic manipulator may determine a motion path for the gripper to follow in order to move the physical object to a drop-off location for the physical object and then select a grasp point, from the potential grasp points, based on the determined motion path), said method comprising:

    PNG
    media_image3.png
    388
    539
    media_image3.png
    Greyscale

          
    PNG
    media_image4.png
    561
    636
    media_image4.png
    Greyscale

determining the location and orientation of a destination using a vision system (see [0054, 0055, 0097, 0100, 0133, 0139] - disclosing the robot may use one or more sensors to scan an environment containing objects; ……..scans may be from fixed-mount cameras that have fields of view (FOVs) covering a given field;…… the robotic arm 602 may be configured to move the object 608 to drop-off location 612;…. strategies for moving physical objects to a drop-off location may involve a combination of 3D vision/environment construction and motion planning;…… a combination of perception together with path planning may be used to guide the robotic arm to pick up a box and place it in a drop-off location,….. then to a drop-off pose or a second viewpoint pose). 
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner to include the idea of a vision system as taught by Bradski for the benefit of accurately and efficiently place the object at the target location.
Regarding claim 19, Wagner in view of Bradski teaches as discussed above in claim 18. Wagner further teaches wherein at least one of the machine input location or the machine output location includes a conveyor belt (see [0030] – disclosing conveyor 22 at input area).  
Regarding claim 20, Wagner in view of Bradski teaches as discussed above in claim 18. Wagner does not teach expressly wherein at least one of the source location or the destination location includes a stack of a stack of bins having a non-fixed height. Bradski teaches wherein at least one of the source location or the destination location includes a stack of a stack of bins having a non-fixed height (see fig. 3C; see [0030, 0086] – disclosing consider FIG. 3C showing suction gripper 302 configured to fold in order to grasp two sides of two boxes 308 and 310, respectively, where the two boxes are of different heights). Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner to include the idea of taking into account the height of the stack of boxes as taught by Bradski for the benefit of having a gripper may be adapted to grasp any type of surface configuration.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner / Bradski in view of Duquette et al (US 2003/0110610) hereinafter “Duquette”.
Regarding claim 12, Wagner/Bradski teaches as discussed above in claim 6. Wagner/Bradski does not teaches wherein the second vision system includes a camera located at a fixed position. 
Duquette teaches wherein a vision system includes a camera located at a fixed position (e.g. stationary camera) ([0035-0036, 0040-0042]). 
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner/Bradski to include the idea of a camera located at a stationary location, as taught by Duquette, for the benefit that the relative location of placement head 206 with respect to workpiece 203 can be readily calculated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 2012/0165986 to Fuhlbrigge et al, which is directed to a robot system (10) for picking parts (41) from a bin (40) use the image from one or more cameras (38) to determine if the robot gripper (24) has picked one part or more than one part and uses one or more images from one or more cameras (38) to determine the position/orientation of a picked part. If the robot (12) has picked more than one part from the bin (40) then attempt is made to return the excess picked parts to the bin (40). The position/orientation of a picked part that does not meet a predetermined criteria is changed. 
2. – US 2013/0223673 to Davis et al, which is directed to product packaging is digitally watermarked over most of its extent to facilitate high-throughput item identification at retail checkouts. Imagery captured by conventional or plenoptic cameras can be processed (e.g., by GPUs) to derive several different perspective-transformed views--further minimizing the need to manually reposition items for identification. Crinkles and other deformations in product packaging can be optically sensed, allowing such surfaces to be virtually flattened to aid identification. Piles of items can be 3D-modelled and virtually segmented into geometric primitives to aid identification, and to discover locations of obscured items. Other data (e.g., including data from sensors in aisles, shelves and carts, and gaze tracking for clues about visual saliency) can be used in assessing identification hypotheses about an item. A great variety of other features and arrangements are also detailed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIME FIGUEROA/          Primary Examiner, Art Unit 3664